Per Curiam: It appears that the appellant is a corporation organized under the general Incorporation law of the State of Illinois. The precise questions presented on this record arose in the cases of City of Danville v. Danville Water Co. 178 Ill. 299, and 180 id. 235, where it was held that a corporation organized under the general Incorporation act agrees to submit itself to such regulations and provisions as the legislature may deem it advisable to make, under section 9 of said act, by which the right of the legislature to regulate the rates at which water shall be supplied to the public by a water company so organized is reserved; that the act of June 6, 1891, empowering cities to fix reasonable water rates, is constitutional and valid, notwithstanding the fact that the city had theretofore entered into a contract with a private corporation by which the rentals for water had been fixed during the period of the franchise; that the city has no power, by virtue of the act of April 9, 1872, and section 1 of article 10 of the City and Village act, to bind itself to the payment of a fixed sum for an entire period of thirty years in advance, but that the city might, under the act of June 6, 1891, make a reasonable reduction for future supply. The demurrer to the pleas admits that the rates for hydrant rentals to be paid to the appellant under the amendatory ordinance of February 10 were reasonable and just, and the cases just cited must be held conclusive of this case. The judgment of the circuit court of Stephenson county is affirmed. Judgment affirmed.